Citation Nr: 0408954	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-12 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to an increased rating for a skin disability 
(furunculosis and folliculitis), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from January 1960 to July 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision by 
the St. Petersburg, Florida, Regional Office of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file was subsequently transferred to the Reno, Nevada, 
Regional Office (RO).

In July 2003 the veteran testified at a video conference 
hearing before the undersigned Veterans' Law Judge.  A 
transcript of that hearing is of record.

As discussed in the following portion of this decision, the 
issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder, and entitlement to an 
increased rating for a skin disability are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An August 1974 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  Evidence received subsequent to the August 1974 rating 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim.

3.  An acquired psychiatric disorder has been shown to be 
causally related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The August 1974 rating decision is final.  38 U.S.C.A. 
§§ 7105 (West 2002).

2.  Evidence received since the August 1974 rating decision 
is new and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  An acquired psychiatric disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

The veteran's claim of service connection for an acquired 
psychiatric disorder (characterized as depressive neurosis) 
was originally denied by an August 1974 rating decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See § 3.156(a).  As the veteran filed his claim prior to this 
date (May 1999), the earlier version of the law remains 
applicable in this case.  Under this version of the law, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Evidence received since the August 1974 rating decision 
includes an August 2003 letter from a VA psychiatrist 
indicating that the veteran manifested a psychiatric disorder 
during service.  The Board views this new item of evidence as 
so significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the Board finds that the evidence is new and material under 
38 C.F.R. § 3.156.  As such, the Board will now adjudicate 
this claim on the merits.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Board notes that in the aforementioned August 2003 
letter, a VA psychiatrist essentially stated that there was a 
"temporal and clinical association" with the onset of the 
veteran's illness (Major Depressive Disorder) dating back to 
his military service.  The VA psychiatrist noted that it was 
not unusual for patients with major mood disorders to be 
initially diagnosed (as in the veteran's case) with a 
character behavior disorder.

Based on a review of the record, the Board finds that service 
connection for an acquired psychiatric disorder is warranted.  
The veteran's service medical records (May 1961) reveal that 
he was treated for psychiatric problems, and the August 2003 
VA psychiatrist's opinion linking the veteran's acquired 
psychiatric disorder to service was not based solely on the 
veteran's history; instead, a review of the August 2003 
letter reflects that the VA psychiatrist referenced findings 
from both service and post-service treatment records.  The VA 
psychiatrist also provided a well-reasoned rationale for her 
opinion.  In sum, service connection for an acquired 
psychiatric disorder is warranted.


ORDER

New and material evidence having been submitted in this case, 
the claim for service connection for an acquired psychiatric 
disorder is reopened, and service connection for an acquired 
psychiatric disorder, diagnosed as Major Depressive Disorder, 
is granted.


REMAND

A review of the claims file reveals that the veteran has not 
been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate his claims and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As for the veteran's skin disability, the Board notes that 
there have been significant changes in the pertinent rating 
criteria since the RO issued its most recent supplemental 
statement of the case.  The regulations for evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
Due to the revisions, the Board notes that findings from the 
medical evidence of record does not allow the Board to 
properly rate the veteran's skin disability, particularly 
with respect to medical findings detailing the location and 
relative percentage of exposed body areas affected.  Further, 
the veteran has essentially indicated that his skin 
disability has worsened since the last VA (August 1999) 
examination, and the Board finds that he should be afforded 
another skin diseases examination.  See VAOPGCPREC 11-95 
(April 7, 1995).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment for the veteran's skin and low 
back disabilities should be associated 
with the claims file.

3.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his skin disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should note any and all manifestations of 
the veteran's service-connected skin 
disability, including size and location 
of affected areas, any lesions or 
scarring, any disfigurement, etc.  In 
accordance with the revised rating 
criteria, the examiner should 
specifically specify the percentage of 
the entire body (e.g. 5 percent, 20 
percent, 40 percent) covered by the 
service-connected disability, and provide 
information regarding the level of 
systemic therapy shown by the evidence in 
the past 12-months (e.g., no more than 
topical therapy, intermittent systemic 
therapy such as corticosteroids, nearly 
constant systemic therapy).

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  The veteran's low back claim 
must be decided on the basis of whether 
new and material evidence has been 
submitted to reopen the claim, and the 
veteran's skin disability must be rated 
under both the old and new criteria.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



